Citation Nr: 1205615	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  05-40 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right leg disability, to include a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967 and from February 2003 to May 2004.  He participated in Operation Enduring Freedom.  The Veteran also served in the National Guard between those two periods of active duty.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for a right leg disability.  Jurisdiction over the Veteran's claim has remained with the RO in Montgomery, Alabama. 

In March 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.  

The Veteran also testified before the undersigned at a September 2006 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder. 

In July 2007, November 2009, and May 2011, the Board remanded this matter for further development. 

As noted in the May 2011 remand, the issues of entitlement to an increased rating for left ear hearing loss and whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.




FINDING OF FACT

Degenerative joint disease of the right knee is attributable to an injury sustained during active duty or inactive duty training.


CONCLUSION OF LAW

Service connection for degenerative joint disease of the right knee is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A June 1983 treatment record indicates that the Veteran was treated for right knee swelling after a 4 mile run and that he was diagnosed as having a knee strain.  Also, a September 1990 report of medical history for purposes of retention reveals that he reported a history of leg cramps.

Furthermore, the Veteran has reported on several occasions that his right knee gave out while stepping out of a van during annual training with the National Guard in Panama in 1995 and that knee problems have persisted ever since that time.  His private treatment records dated in March and April 1995 reflect that he sustained a torn medial meniscus of the right knee and that he underwent a partial medial meniscectomy and chondroplasty of the medial femoral condyle.  Subsequent records document a diagnosis of osteoarthritis and derangement of the anterior horn and lateral meniscus as of April 1999.

The Veteran's service personnel records show that he was in Panama from February 17, 1995 to March 4, 1995.  A right knee magnetic resonance imaging (MRI) showed a tear of the medial meniscus as of March 28, 1995, and, as noted, his right knee surgery was undertaken the next month.  

In April 2009, the Veteran was afforded a VA examination.  The examiner who conducted the examination opined that the Veteran's right knee disability was not likely ("less likely as not") caused by or a result of an in-service injury.  He reasoned that there was only evidence of one instance of treatment for a swollen knee 26 years prior to the examination (the right knee strain in June 1983).  Also, the Veteran had been employed as a corrections officer which was a profession that involved a lot of walking.  Thus, it was more likely that his knee disability was related to his non-military profession. 

In September 2010, the examiner who conducted the April 2009 VA examination re-reviewed the Veteran's claims file (including the April 1995 operation report) and again opined that his right knee disability was not likely ("less likely as not") caused by or a result of an injury in service.  He explained that the April 1995 right knee surgery occurred 10 to 13 years after the Veteran's reported knee injury in Panama.  During those years he worked as a security guard and his occupation likely significantly contributed to the development of the knee disability.  Furthermore, the diagnosed knee disability involved both knees symmetrically. Thus, the disability was age and work related and not related to an in-service injury. 

In November 2009, the Board determined that the April 2009 and September 2010 opinions were inadequate because they were both based on an inaccurate history.  While the examiner apparently reasoned in both instances that the June 1983 knee strain was the in-service injury in Panama that the Veteran had claimed as the cause of his current knee disability, the evidence reflects that the knee injury in Panama reportedly occurred in 1995. As noted, the service personnel records confirm that the Veteran was in Panama in 1995.   Furthermore, although the examiner reasoned that the Veteran's profession as a corrections officer involved a lot of walking, the Veteran reported in December 2010 that his job did not involve a lot of walking and that he sat in a chair in a cubicle.  Since the examiner who provided the April 2009 and September 2010 opinions relied on an inaccurate history, his opinions were deemed to be inadequate.  See Boggs v. West, 11 Vet. App. 224, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  The Board also noted that if the claimed injury did not occur during ADT or IDT, there must be consideration of whether a preexisting right knee injury existed when the Veteran entered active duty in 2003 and whether it was thereafter aggravated during service.  In order to address these inquires, the Board determined that the Veteran should be afforded another VA examination.  The following questions were posed to the examiner:

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee disability had its onset in service, is related to his reported knee injury in or around 1995, or is otherwise the result of a disease or injury in service. 

If the right knee disability is determined not to have been related to active service, the reported knee injury in or around 1995, or otherwise the result of a disease or injury in service, the examiner should opine as to whether the current right knee disability clearly and unmistakably pre-existed the period of service from February 2003 to May 2004 and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for right knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report an in-service knee injury, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

In June 2011, the Veteran was afforded the new VA examination.  The 1983 right knee strain and the reported 1995 injury were noted by the examiner.  Physical examination and x-rays were undertaken.  The current diagnosis was degenerative joint disease.  The examiner indicated that a meniscectomy occurred in time to the injury which happened when the Veteran stepped out of a van and likely was the injury (torn meniscus) that occurred at that time.  It was the examiner's opinion that the right knee disability was as likely as not related to the 1995 injury and subsequent surgery.  There was no evidence of worsening or aggravation during the subsequent period of active duty.  

The crux of the matter in this case is whether the Veteran is credible in his report that he originally injured his right knee while on ADT or IDT service, since it has been verified that he was performing National Guard duty February 17, 1995 to March 4, 1995.  There is no documentation of the injury itself, but the Veteran's knee revealed a meniscus tear within a few weeks which required surgery within about a month.  There is evidence weighing against and for his claim.  The evidence which weighs against his claim is the lack of an LOD report and/or medical records dated in and around the claimed injury.  The evidence weighing in his favor is that there is medical evidence that the Veteran's right knee was definitely injured by the end of March 1995, after his return from Panama.  It also seems unlikely that the Veteran would have been sent to Panama with this type of injury.  In addition, the Veteran is certainly competent to report that his knee injury began when he stepped out of the van and progressed from that point over the next few weeks.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran is to be afforded every reasonable doubt.  In doing so, the Board finds that he is credible in his report of the right knee injury which occurred during his ADT or IDT service in Panama.  The Board has considered both the negative and positive evidence and finds that the evidence of record, both medical and lay evidence, is in relative equipoise as to the matter of whether the right knee injury occurred as the Veteran stated.  Since the evidence in this case is so evenly balanced, the application of the benefit-of- the-doubt rule as required by law and VA regulations is to be applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board accepts that while performing ADT or IDT in Panama, the Veteran injured his right knee.  A VA examiner has then opined that this injury, consistent with the description given by the Veteran, resulted in a torn meniscus which required surgery and, in turn, resulted in his current degenerative joint disease of the right knee.  Since the Board finds that a right knee injury was incurred during ADT or IDT service which caused the current right knee disability, is unnecessary to consider if that right knee injury was aggravated during subsequent active duty service.  

Accordingly, service connection for degenerative joint disease of the right knee is warranted.  


ORDER

Service connection for degenerative joint disease of the right knee is granted.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


